Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Status of Claims
Claims 1-12 are pending and currently under examination in this office action.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki et al. (EP0923950, from European office action cited on IDS) as evidenced by Lubrizol (file:///C:/Users/ehirt/Downloads/Bath%20and%20Shower%20Conditioning%20Agents.pdf), and further in view of Smith et al. (US4443429), and as evidenced by Marquart et al. (J. of Opthamology, 2013, 9 pages, http://downloads.hindawi.com/journals/joph/2013/369094.pdf), and Lens101.com (https://www.lens101.com/contact-lens-care-questions/138605-opti-free-solution-eye-drop.html).
Applicant’s claim:
--An anti-acanthamoeba contact lens solution comprising a cationic polymer having an average molecular weight in a range of 150,000 to 1,600,000 an having in its molecule a diallyldimethyl ammonium chloride unit (DADMAC) represented by the following general formula (I) wherein n is an integer determined such that the average molecular weight of the polymer is in the range specified above; a borate buffer; a chelating agent; and an inorganic salt; wherein the cationic polymer is at least a cationic polymer selected from the group consisting of a 

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-4, Ibaraki teaches a contact lens solution comprising a cationic polymer having an average molecular weight of 150,000 to 1,600,000 (molecular weight is a measure of the mass of one mole of a substance, and is typically measured in amu or g/mol which are equal to one another, e.g. 150,000 amus is 150,000 g/mol. Thus, one of ordinary skill in the art would understand from applicant’s claims that the molecular weight ranges claimed are in g/mol or amus which are equal), more preferably from 150,000-1,200,000, and Ibraki teaches cationic polymers having the claimed DADMAC unit represented by formula I, specifically wherein the cationic polymer is a homopolymer of the DADMAC repeat unit, specifically Merquat-100, which has a molecular weight of around 150,000, which is also known as polyquaternium-6, Merquat-550, which is polyquaternium-7, and has a molecular weight of 1,600,000, and Merquat 280, which is a copolymer of DADMAC and acrylic acid, and has a molecular weight of about 450,000 which reads on the instantly claimed range of 200,000 to 500,000 molecular weight and wherein the contact lens solution further comprises a borate buffer, and can comprise chelating agents, and wherein the cationic polymer is used in amounts 
	Regarding claims 1 and 5-6, Ibaraki further teaches wherein their contact lens solutions can comprise inorganic salts, specifically sodium chloride, in amounts of 0.05-0.9 wt% which reads on the claimed ranges of 0.5-2% w/v (See Tables 5, 7, 8 which teach using differing amounts of sodium chloride in the contact lens solutions comprising the claimed polymers). 
	Regarding claim 7, Ibaraki teaches wherein their composition can comprise chelating agents (See [0027]).
	Regarding claims 8, 10, 12, Ibaraki teaches a method of disinfecting contact lenses wherein they are washed/stored in the solution and wherein the solution is very effective at killing/eliminating harmful organism, which would include Acanthamoeba especially since Ibaraki contains the same active polyquaternium-6 in the same amounts that are instantly claimed with a synergistic agent, specifically glycerin or an amino acid and is shown to be synergistic for controlling other harmful microorganisms which affect contact lenses (See entire document; [0027]; [0011-0012]; [0013-0015]; [0018-0019]; [0025]; [0028-0029]; [0030-0031]).
	Regarding claim 11, Ibaraki does not teach putting the solution directly in the eye, e.g. via eye drops. However, Ibaraki does teach that the multipurpose solution of their invention can be used to rinse lenses and/or store lenses which are placed directly into the eye, e.g. their solution contacts the eye, and as is evidenced by jojotatiana, rejZor, and luvbostonxo2’s posts on the lens101.com forum it was known in the art to use MPS directly into the user’s eye as eye drops (See entries dated 05-29-2012 and 5-30-2012 for the above named users).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-12, Ibaraki does not teach wherein the composition further comprises an inorganic salt, specifically a sodium or potassium inorganic salt in amount of 0.5-
	Smith teaches antimicrobial solutions for treating contact lenses which comprise the claimed DADMAC homopolymers as antimicrobial agents wherein these polymers having a molecular weight of from 10,000 to 1,000,000 which reads on the claimed molecular weight ranges and is used in amounts of 0.0001 to about 0.02 weight%, and wherein the solution comprises a chelating agent, specifically EDTA in concentrations/amounts of up to 0.5 weight percent, preferably from 0.01-0.2%, and buffers in amounts of about 0.05-2.5% which include borate buffers (see entire document; claims; Col. 2, ln. 66-Col. 3, ln. 10; Col. 3, ln. 17-22; ). Smith teaches that EDTA enhances the antimicrobial effect of the DADMAC polymers, and wherein the composition can comprise inorganic salts, e.g. saline, 0.9% (Abstract; Claim 4, Claim 1; Col. 2, ln. 66-Col. 3, ln. 10; Col. 3, ln. 31-39).
	Regarding claim 9, Ibaraki does not specifically teach wherein their solution is useful in users which have keratitis. However, Ibaraki does teach that their formulation is useful at controlling pathogenic microorganisms, specifically S. aureus and P. aeruginosa which are leading causes of keratitis as is evidenced by Marquart (Marquart: see Abstract).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to optimize the amount of EDTA in the composition of Ibaraki to fall within the instantly claimed range because Ibaraki teaches forming contact solutions which comprise the other claimed components in the claimed amounts/concentrations and which can comprise chelating agents (which includes EDTA) and wherein the solutions have improved antimicrobial activity and Smith teaches that incorporating the claimed amounts of EDTA into contact lens solutions with the claimed dadmac cationic polymers in order for the EDTA to enhance the antimicrobial 
It also would have been obvious to one of ordinary skill in the art that the contact lens solution to use the contact lens solution of Ibaraki directly in the eye as is instantly claimed because Ibaraki teaches that their contact lens solution can be used to disinfect, store and rinse contacts just before they are being put in the eye, as such the solution is safe for application to the eye and it was known in the art to use multipurpose contact lens solutions, which is what the solution of Ibaraki is, directly in the eye as is evidenced by Lens101.com  (See entries by luvbostonxo2’s dated 05/29/12, RejZoR entries from 5/30/12 for example). 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims have rendered the previous 112 rejections moot and have also rendered the 103 rejection over ‘022 moot and these rejections have been withdrawn by the examiner. 
	Applicant’s arguments with respect to the remaining ground of rejection under 103 have been fully considered but are not persuasive at this time. Applicant’s argue that Ibaraki fails to disclose or suggest a disinfecting solution comprising a cationic polymer, borate buffers, chelating agent, and an inorganic salt in combination. The examiner respectfully points out that the instant rejection is a 103 obviousness rejection not a 102 anticipatory rejection thus Ibaraki does not need to expressly exemplify applicant’s claimed composition. Ibaraki does teach however, forming a disinfectant solution for disinfecting contact lenses which comprises the claimed DADMAC polymers in claimed molecular weight ranges (e.g. Merquat-100, Merquat-280, and Merquat-550) and further teaches wherein their disinfecting formulations can preferably comprise borate buffers, in the composition as borate buffer are one of three preferred buffers for use with the same DADMAC polymers having the same/overlapping molecular weight as are instantly claimed (See entire document; [0015]; Claims 1-2; [0018-0019]). Ibaraki further teaches wherein their contact lens disinfecting compositions can comprise an inorganic salt, specifically sodium chloride in amounts which overlap those instantly claimed, and chelating agents as is discussed above. Applicants argue that Ibaraki does not teach that the DADMAC polymers have any significant disinfecting activity without the presence of glycerin. The examiner respectfully points out that the instantly claimed composition uses comprising language which is open-ended and does not exclude glycerin or any additional antimicrobial agents except those which have been expressly excluded. Applicant’s further argue that the prior art does not recognize that the borate buffer enhances the disinfecting/sterilizing effect of the polyquaternium/DADMAC polymers claimed. The examiner 
	Applicant’s then further argue that Ibaraki teaches away from adding EDTA. The examiner respectfully disagrees because while the addition of the EDTA reduces the composition with respect to killing C. albicans it still leads to a viable disinfecting solution for contact lenses and it is known, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983), “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). ‘A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.’" In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Thus, the formulation of Ibakari which comprises EDTA does not necessarily teach away from using chelating agents in their antimicrobial compositions because the compositions are still antimicrobial contact lens cleaning solutions especially since Smith expressly teaches that adding EDTA increases the antimicrobial activity of the DADMAC polymers when used in amounts of 0.02% of DADMAC to 0.2 or 0.01 EDTA with thimerosal and sorbic acid. Thus, it  
	Applicants then argue that they have unexpected results, specifically that their composition has unexpectedly superior anti-acanthamoeba effect and point to tables 1 and 2 in the specification. The examiner respectfully points out that applicant’s results are still not commensurate in scope with the instant claims, as applicant’s claims allow for any chelating agent, and a single inorganic salt. However, applicant’s examples use specific amounts of borate buffer, a single specific chelating agent, specifically EDTA, and a mixture of a sodium chloride and potassium chloride as the inorganic salt in a total amount of 0.80 (the combined amount of the 2 inorganic salts) as is taught in table 1 and Table 2 which is significantly broader than the instantly claimed composition. Thus, applicant’s unexpected results are not commensurate in scope with the instantly claimed composition at this time because the instantly claimed composition can contain any amount of the claimed DADMAC polymer, combined with any amount of borate buffer, and any chelating agent in any amount, and any inorganic salt in any amount which is significantly broader that applicant’s argued unexpected results.
Conclusion
	Claims 1-12 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616